DETAILED ACTION
This action is in response to the amendments filed on August 21st, 2019. A summary of this action:
Claims 1-12 have been presented for examination.
Claims 6-12 have been amended
Claims 1, 3-6, 10-12 are objected to because of informalities
Claims 1-5 are rejected under 35 U.S.C. § 112(b) as being indefinite
Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-12 are rejected under 35 U.S.C. § 101 as being directed to an abstract idea whose elements do not amount to significantly more either individually or in an ordered combination
Claims 1-2, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al., “Dynamic Testing of Structures Using Scale Models”, 2004 in view of Capponi et al., “A Non-Linear Upscaling Approach for Wind Turbines Blades Based on Stresses”, 2011 and in further view of Gunna et al., US 2017/0047624 A1
Claims 3-5, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al., “Dynamic Testing of Structures Using Scale Models”, 2004 in view of Capponi et al., “A Non-Linear Upscaling Approach for Wind Turbines Blades Based on Stresses”, 2011 and in further view of Gunna et al., US 2017/0047624 A1 in further view of Niu et al., Airframe Stress  Analysis and Sizing, Second Edition, 2001
This action is made non-Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3-6, 10-12 are objected to because of the following informalities:  
Claim 1 recites “which are structurally analyzed in advance” – this should recite “wherein the reference mono-frame is structurally analyzed in advance” or the like 
Claim 6 contains a similar recitation and is objected to using a similar rationale
Claim 3 recites “where R: a stress ratio, q1: a distributed load...” and so on – this is informal, i.e. the present wording of claim 3 does not clearly reflect what is being claimed. Claim 3 should recite “wherein R represents a stress ratio, wherein q1 represents...” and so on, including with the use of subscripts as the claimed equation uses subscripts. 
Claims 4-5 and 10-12 contain similar informal recitations and are objected to under a similar rationale. 
Appropriate correction is required.


Claim Interpretation
The claims are given their broadest reasonable interpretation in light of the specification to one of ordinary skill in the art, however limitations are not read in from the specification.

The Examiner is noting the below for clarity of record of the broadest reasonable interpretation. Although the claims recite specific equations, these equations as recited in the claims encompass numerous forms, i.e. the recited equations encompass forms of the equations with simplifying assumptions made. 
To clarify – this is an interpretation of what the claims encompass, NOT what the claims are limited to. In other words, this is a statement for clarity of record of the broadest reasonable interpretation. 

Claim 1 recites, in part, calculating a “stress ratio” for a “rectangular tube” wherein this is based on “beam theory”. 
Claim 3 then recites an equation in the form of:
            
                R
                =
                
                    
                        
                            
                                
                                    
                                        q
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        L
                                    
                                    
                                        2
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        H
                                    
                                    
                                        2
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        W
                                    
                                    
                                        1
                                    
                                
                                
                                    
                                        H
                                    
                                    
                                        1
                                    
                                    
                                        3
                                    
                                
                                -
                                
                                    
                                        
                                            
                                                W
                                            
                                            
                                                1
                                            
                                        
                                        -
                                        2
                                        
                                            
                                                a
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        H
                                                    
                                                    
                                                        1
                                                    
                                                
                                                -
                                                2
                                                
                                                    
                                                        b
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                    
                                        3
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        q
                                    
                                    
                                        1
                                    
                                
                                
                                    
                                        L
                                    
                                    
                                        1
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        H
                                    
                                    
                                        1
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        W
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        H
                                    
                                    
                                        2
                                    
                                    
                                        3
                                    
                                
                                -
                                
                                    
                                        
                                            
                                                W
                                            
                                            
                                                2
                                            
                                        
                                        -
                                        2
                                        
                                            
                                                a
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        H
                                                    
                                                    
                                                        2
                                                    
                                                
                                                -
                                                2
                                                
                                                    
                                                        b
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                    
                                    
                                        3
                                    
                                
                            
                        
                    
                
            
        
For the broadest reasonable interpretation, this claimed equation recites any use of this equation in combination with the remaining features of the claimed invention, including cases wherein simplifying assumptions are made.
For example, one of ordinary skill would reasonably infer that this equation encompasses conditions such as:
The “thickness” of the plates are equal for each frame, i.e. ax = bx = tx. wherein x represents the frame (i.e., the ½) – this assumption leads to:

            
                R
                =
                
                    
                        
                            
                                
                                    
                                        q
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        L
                                    
                                    
                                        2
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        H
                                    
                                    
                                        2
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        W
                                    
                                    
                                        1
                                    
                                
                                
                                    
                                        H
                                    
                                    
                                        1
                                    
                                    
                                        3
                                    
                                
                                -
                                
                                    
                                        
                                            
                                                W
                                            
                                            
                                                1
                                            
                                        
                                        -
                                        2
                                        
                                            
                                                t
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        H
                                                    
                                                    
                                                        1
                                                    
                                                
                                                -
                                                2
                                                
                                                    
                                                        t
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                    
                                        3
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        q
                                    
                                    
                                        1
                                    
                                
                                
                                    
                                        L
                                    
                                    
                                        1
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        H
                                    
                                    
                                        1
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        W
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        H
                                    
                                    
                                        2
                                    
                                    
                                        3
                                    
                                
                                -
                                
                                    
                                        
                                            
                                                W
                                            
                                            
                                                2
                                            
                                        
                                        -
                                        2
                                        
                                            
                                                t
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        H
                                                    
                                                    
                                                        2
                                                    
                                                
                                                -
                                                2
                                                
                                                    
                                                        t
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                    
                                    
                                        3
                                    
                                
                            
                        
                    
                
            
        

Followed by the “thickness” of the plates for both frames are the same, e.g. a1 = a-2 = t – this assumption, taken in combination with the above leads to:
            
                R
                =
                
                    
                        
                            
                                
                                    
                                        q
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        L
                                    
                                    
                                        2
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        H
                                    
                                    
                                        2
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        W
                                    
                                    
                                        1
                                    
                                
                                
                                    
                                        H
                                    
                                    
                                        1
                                    
                                    
                                        3
                                    
                                
                                -
                                
                                    
                                        
                                            
                                                W
                                            
                                            
                                                1
                                            
                                        
                                        -
                                        2
                                        t
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        H
                                                    
                                                    
                                                        1
                                                    
                                                
                                                -
                                                2
                                                t
                                            
                                        
                                    
                                    
                                        3
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        q
                                    
                                    
                                        1
                                    
                                
                                
                                    
                                        L
                                    
                                    
                                        1
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        H
                                    
                                    
                                        1
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        W
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        H
                                    
                                    
                                        2
                                    
                                    
                                        3
                                    
                                
                                -
                                
                                    
                                        
                                            
                                                W
                                            
                                            
                                                2
                                            
                                        
                                        -
                                        2
                                        t
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        H
                                                    
                                                    
                                                        2
                                                    
                                                
                                                -
                                                2
                                                t
                                            
                                        
                                    
                                    
                                        3
                                    
                                
                            
                        
                    
                
            
        

The “load” for each “frame” is the same, i.e. q1 = q2, and the “length” for each “frame” is the same, i.e. L1=L2– this assumption, taken in combination with the above leads to:
            
                R
                =
                
                    
                        
                            
                                
                                    
                                        H
                                    
                                    
                                        2
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        W
                                    
                                    
                                        1
                                    
                                
                                
                                    
                                        H
                                    
                                    
                                        1
                                    
                                    
                                        3
                                    
                                
                                -
                                
                                    
                                        
                                            
                                                W
                                            
                                            
                                                1
                                            
                                        
                                        -
                                        2
                                        t
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        H
                                                    
                                                    
                                                        1
                                                    
                                                
                                                -
                                                2
                                                t
                                            
                                        
                                    
                                    
                                        3
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        H
                                    
                                    
                                        1
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        W
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        H
                                    
                                    
                                        2
                                    
                                    
                                        3
                                    
                                
                                -
                                
                                    
                                        
                                            
                                                W
                                            
                                            
                                                2
                                            
                                        
                                        -
                                        2
                                        t
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        H
                                                    
                                                    
                                                        2
                                                    
                                                
                                                -
                                                2
                                                t
                                            
                                        
                                    
                                    
                                        3
                                    
                                
                            
                        
                    
                
            
        

The “height” for each frame is the same, i.e. H1 = H2– this assumption, taken in combination with the above leads to:
            
                R
                =
                
                    
                        
                            
                                
                                    
                                        W
                                    
                                    
                                        1
                                    
                                
                                
                                    
                                        H
                                    
                                    
                                        3
                                    
                                
                                -
                                
                                    
                                        
                                            
                                                W
                                            
                                            
                                                1
                                            
                                        
                                        -
                                        2
                                        t
                                    
                                
                                
                                    
                                        
                                            
                                                H
                                                -
                                                2
                                                t
                                            
                                        
                                    
                                    
                                        3
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        W
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        H
                                    
                                    
                                        3
                                    
                                
                                -
                                
                                    
                                        
                                            
                                                W
                                            
                                            
                                                2
                                            
                                        
                                        -
                                        2
                                        t
                                    
                                
                                
                                    
                                        
                                            
                                                H
                                                -
                                                2
                                                t
                                            
                                        
                                    
                                    
                                        3
                                    
                                
                            
                        
                    
                
            
        

Furthermore, the claims do NOT actually recite, nor do they require that the “reference” is different in dimensions to the “provisionally designed....frame”, i.e. W1= W2 – e.g., they could be the same frame, or they could only differ in “weight” – this assumption, taken in combination with the above leads to:
            
                R
                =
                1
            
        


This is merely an example of what the claimed equation, such as the one recited in claim 3, encompasses.

For an additional example, a person of ordinary skill would have readily known from their own knowledge that the second moment of inertia/area, for a “rectangular tube” is represented by the equations [using the same variables as the claim]
            
                I
                =
                
                    
                        W
                        
                            
                                H
                            
                            
                                3
                            
                        
                        -
                        
                            
                                W
                                -
                                2
                                a
                            
                        
                        
                            
                                
                                    
                                        H
                                        -
                                        2
                                        b
                                    
                                
                            
                            
                                3
                            
                        
                    
                    
                        12
                    
                
            
        

As such, the claimed equation recited in at least claim 3 also encompasses forms such as:
            
                R
                =
                
                    
                        
                            
                                
                                    
                                        q
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        L
                                    
                                    
                                        2
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        H
                                    
                                    
                                        2
                                    
                                
                            
                        
                        
                            
                                I
                            
                            
                                1
                            
                        
                    
                    
                        
                            
                                
                                    
                                        q
                                    
                                    
                                        1
                                    
                                
                                
                                    
                                        L
                                    
                                    
                                        1
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        H
                                    
                                    
                                        1
                                    
                                
                            
                        
                        
                            
                                I
                            
                            
                                2
                            
                        
                    
                
                =
                >
                
                    
                        
                            
                                I
                            
                            
                                1
                            
                        
                    
                    
                        
                            
                                I
                            
                            
                                2
                            
                        
                    
                
                ,
                 
                w
                i
                t
                h
                 
                s
                o
                m
                e
                 
                o
                f
                 
                t
                h
                e
                 
                a
                b
                o
                v
                e
                 
                a
                s
                s
                u
                m
                p
                t
                i
                o
                n
                s
            
        

Wherein the Examiner is using at least claim 5 symbol for “a moment of inertia”. 

For evidence of this, see the pertinent prior art of record below, the art relied upon, and further see Niu, “Airframe Stress Analysis and Sizing”, Second Edition, 2001, page 764 – this provides an appendix with “common properties of sections”, i.e. these are commonly known properties of beam sections, such as a “rectangular tube” – this is also known as a “hollow rectangle” – see the below:

    PNG
    media_image1.png
    512
    761
    media_image1.png
    Greyscale


The equation in claim 5 is interpreted in a similar manner, including that it encompass embodiments with similar assumptions. E.g., assuming the Young’s modulus of both frames are the same. 

Claim Interpretation - § 112(f) Invocation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an input unit configured to...” in claim 1
“a calculation unit configured to...” in claim 1
“an output unit configured to...” in claim 1

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

“an input unit configured to...” in claim 1
“a calculation unit configured to...” in claim 1
“an output unit configured to...” in claim 1
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
	Claim 1, as currently presented, recite a “tool” with units “configured to” perform claimed functionalities. 
	Claim 1 does not recite the use of a “computer”, nor does it convey the use of a computer. 
	Instead, these units, as recited in the claim, convey that they are physical components of a “tool” however there is no corresponding structure, material, or acts for performing the entire claimed function disclosed or clearly linked to these units. 
	As such, the claimed invention is rejected under § 112(b). 
	To overcome this rejection the claims should recite, in some form, that “A computer, wherein the computer is configured to implement a structural analysis method for a mono-frame...” to clearly convey that the claimed invention is in fact a computer which is implementing a method.
	At present, the claims do not reflect such a scope – and while this scope may have been intended, the current form of the claim recites a “tool comprising” units configured to perform functions, wherein the “tool” is NOT a computer.  
	See page 16 lines 15-20 of the instant specification recites “The structural analysis tool for a mono-frame according to the present disclosure may be implemented in the form of an information processing device such as a computer in which information is processed by software” 

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 1 recites a “tool” wherein page 16, lines 15-20 convey that this “tool” encompasses “software”. Claim 1, and the dependents thereof, are directed to software per se which is not a statutory category. See MPEP § 2106.03 which recites in part “Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as software per se") when claimed as a product without any structural recitations;”
To clarify this rejection made in combination with the § 112(f) invocation and corresponding § 112(b) rejection – these are both made for compact prosecution. To overcome these rejections, see the suggestion in the § 112 (b) rejection – the claims need to clearly recite that a “computer” is performing the claimed invention.
Claim Rejections - 35 USC § 101, Mental Process
Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental process without significantly more. 

Step 1
	Claim 1 is not directed towards a statutory category of invention (see above). 
	Claim 6 is directed towards the statutory category of a process.


Claim 1, and the dependents thereof, Step 2
Step 2A – Prong 1
	The claims are drawn towards the abstract idea of a mental process. See MPEP § 2106.04(a)(2).
 
The mental process recited in claim 1 is:
	A structural analysis tool for a mono-frame that is provided in a rectangular tube form as a structure ..., the structural analysis tool comprising:
	...
	a calculation unit configured to calculate a stress ratio of the reference mono-frame and the provisionally designed mono-frame based on the beam theory by using the data of the reference mono-frame and the data of the provisionally designed mono-frame;
and an output unit configured to judge stability of the provisionally designed mono-frame by comparing the stress ratio calculated by the calculation unit with a preset stress ratio reference value. 
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. 

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitation is merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering: 
	an input unit configured to input dimension, weight and stress value data of a reference mono-frame, which are structurally analyzed in advance, and dimension and weight data of a provisionally designed mono-frame;


for protecting battery cells

For compact prosecution, the Examiner notes that if claim 1 is amended to recite the use of a computer, then the recitation of a computer in the claims would be merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). 
Claim 1 does not recite the use of a computer, as such this is noted for compact prosecution only. 

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B


The following limitation is merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering: 
	an input unit configured to input dimension, weight and stress value data of a reference mono-frame, which are structurally analyzed in advance, and dimension and weight data of a provisionally designed mono-frame;

The following limitation is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for protecting battery cells

For compact prosecution, the Examiner notes that if claim 1 is amended to recite the use of a computer, then the recitation of a computer in the claims would be merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). 
Claim 1 does not recite the use of a computer, as such this is noted for compact prosecution only. 

In addition, the following limitations encompasses merely the well-understood, routine, and conventional activity of “storing and retrieving information in memory” and also “. Receiving or transmitting data over a network” (see MPEP § 2106.05(d)):
	an input unit configured to input dimension, weight and stress value data of a reference mono-frame, which are structurally analyzed in advance, and dimension and weight data of a provisionally designed mono-frame;
	In addition, the Examiner notes that the above inputting limitation is also considered part of the well-understood, routine, and conventional activity of “conventional mono-frame designing process” as recited in the instant specification page 3 ¶ 1.

In addition, the following limitations encompasses merely the well-understood, routine, and conventional activity of enclosing battery cells in a structure for protection: 
for protecting battery cells

For evidence of the enclosing battery cells in a structure for protection being a well-understood, routine, and conventional activity, see the section “Background art” in the instant specification which recites “advantages” of a “mono-frame” enclosure for protecting batteries compared to a “multiple frame” wherein both of these are “applied” for protecting battery cells. In other words, as per the instant specification, the use of a structure for protecting battery cells is well-understood, routine, and conventional. 
To clarify, also see page 3, which recites in part in ¶ 1 “in the conventional mono-frame designing process...”

For additional evidence of the above activities being well-understood, routine, and conventional see the prior art relied upon and the pertinent prior art made of record below. 

The claimed invention recites a mental process without significantly more.

Regarding the dependent claims
Claim 2 recites an additional step in the mental process
Claim 3 recites an additional step in the mental process – the claimed equation is able to be practically performed mentally, or with the assistance of pen and paper. 
Claim 4 recites an additional step in the mental process – the claimed equation is able to be practically performed mentally, or with the assistance of pen and paper. 
Claim 5 recites an additional step in the mental process – the claimed equation is able to be practically performed mentally, or with the assistance of pen and paper. 

The claimed invention recites a mental process without significantly more. 


Claim 6, and the dependents thereof, Step 2
Step 2A – Prong 1
	The claims are drawn towards the abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 6 is:
	A mono-frame designing method for designing a mono-frame that is provided in a rectangular tube form as a structure ..., the method comprising:
	determining a dimension and a weight of a provisionally designed mono-frame;
	calculating a stress ratio of a reference mono-frame and the provisionally designed mono-frame based on the beam theory by using a dimension, a weight and a stress value data of the reference mono-frame, which are structurally analyzed in advance, and the dimension and the weight data of the provisionally designed mono-frame;
	and judging a stability of the provisionally designed mono- frame by comparing the calculated stress ratio with a preset stress ratio reference value.  
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. 

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitation is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for protecting battery cells

For compact prosecution, the Examiner notes that if claim 6 is amended to recite the use of a computer, then the recitation of a computer in the claims would be merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). 
Claim 6 does not recite the use of a computer, as such this is noted for compact prosecution only. 

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B


The following limitation is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for protecting battery cells

For compact prosecution, the Examiner notes that if claim 6 is amended to recite the use of a computer, then the recitation of a computer in the claims would be merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). 
Claim 6 does not recite the use of a computer, as such this is noted for compact prosecution only. 

In addition, the following limitations encompasses merely the well-understood, routine, and conventional activity of enclosing battery cells in a structure for protection: 
for protecting battery cells

For evidence of the enclosing battery cells in a structure for protection being a well-understood, routine, and conventional activity, see the section “Background art” in the instant specification which recites “advantages” of a “mono-frame” enclosure for protecting batteries 
To clarify, also see page 3, which recites in part in ¶ 1 “in the conventional mono-frame designing process...”

For additional evidence of the above activities being well-understood, routine, and conventional see the prior art relied upon and the pertinent prior art made of record below. 

The claimed invention recites a mental process without significantly more.

Regarding the dependent claims
Claim 7 recites an additional step in the mental process
Claim 8 recites an additional step in the mental process
Claim 9 recites an additional step in the mental process 
Claim 10 recites an additional step in the mental process – the claimed equation is able to be practically performed mentally, or with the assistance of pen and paper. 
Claim 11 recites an additional step in the mental process – the claimed equation is able to be practically performed mentally, or with the assistance of pen and paper. 
Claim 12 recites an additional step in the mental process – the claimed equation is able to be practically performed mentally, or with the assistance of pen and paper. 

The claimed invention recites a mental process without significantly more. 

Claim Rejections - 35 USC § 101, Mathematical Concept
Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mathematical concept without significantly more. 

Step 1
	Claim 1 is not directed towards a statutory category of invention (see above). 
	Claim 6 is directed towards the statutory category of a process.


Claim 1, and the dependents thereof, Step 2
Step 2A – Prong 1
	The claims are drawn towards the abstract idea of a mathematical concept. See MPEP § 2106.04(a)(2).
 
The mathematical concept recited in claim 1 is:
	A structural analysis tool for a mono-frame that is provided in a rectangular tube form as a structure ..., the structural analysis tool comprising:
	...
a calculation unit configured to calculate a stress ratio of the reference mono-frame and the provisionally designed mono-frame based on the beam theory by using the data of the reference mono-frame and the data of the provisionally designed mono-frame;
	and an output unit configured to judge stability of the provisionally designed mono-frame by comparing the stress ratio calculated by the calculation unit with a preset stress ratio reference value. 
Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas.
See MPEP § 2106.04(a)(2).

As such, the claimed invention is directed towards a mathematical concept. 

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitation is merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering: 
an input unit configured to input dimension, weight and stress value data of a reference mono-frame, which are structurally analyzed in advance, and dimension and weight data of a provisionally designed mono-frame;

The following limitation is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for protecting battery cells

For compact prosecution, the Examiner notes that if claim 1 is amended to recite the use of a computer, then the recitation of a computer in the claims would be merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). 
Claim 1 does not recite the use of a computer, as such this is noted for compact prosecution only. 

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitation is merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering: 
	an input unit configured to input dimension, weight and stress value data of a reference mono-frame, which are structurally analyzed in advance, and dimension and weight data of a provisionally designed mono-frame;

The following limitation is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for protecting battery cells

For compact prosecution, the Examiner notes that if claim 1 is amended to recite the use of a computer, then the recitation of a computer in the claims would be merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). 


In addition, the following limitations encompasses merely the well-understood, routine, and conventional activity of “storing and retrieving information in memory” and also “. Receiving or transmitting data over a network” (see MPEP § 2106.05(d)):
	an input unit configured to input dimension, weight and stress value data of a reference mono-frame, which are structurally analyzed in advance, and dimension and weight data of a provisionally designed mono-frame;
	In addition, the Examiner notes that the above inputting limitation is also considered part of the well-understood, routine, and conventional activity of “conventional mono-frame designing process” as recited in the instant specification page 3 ¶ 1.

In addition, the following limitations encompasses merely the well-understood, routine, and conventional activity of enclosing battery cells in a structure for protection: 
for protecting battery cells

For evidence of the enclosing battery cells in a structure for protection being a well-understood, routine, and conventional activity, see the section “Background art” in the instant specification which recites “advantages” of a “mono-frame” enclosure for protecting batteries compared to a “multiple frame” wherein both of these are “applied” for protecting battery 
To clarify, also see page 3, which recites in part in ¶ 1 “in the conventional mono-frame designing process...”

For additional evidence of the above activities being well-understood, routine, and conventional see the prior art relied upon and the pertinent prior art made of record below. 

The claimed invention recites a mathematical concept without significantly more.

Regarding the dependent claims
Claim 2 recites an additional step in the mathematical concept
Claim 3 recites an equation for use in the mathematical concept
Claim 4 recites an equation for use in the mathematical concept
Claim 5 recites an equation for use in the mathematical concept

The claimed invention recites a mathematical concept without significantly more. 

Claim 6, and the dependents thereof, Step 2
Step 2A – Prong 1
	The claims are drawn towards the abstract idea of a mathematical concept. See MPEP § 2106.04(a)(2).

The mathematical concept recited in claim 6 is:
	A mono-frame designing method for designing a mono-frame that is provided in a rectangular tube form as a structure ..., the method comprising:
	determining a dimension and a weight of a provisionally designed mono-frame;
	calculating a stress ratio of a reference mono-frame and the provisionally designed mono-frame based on the beam theory by using a dimension, a weight and a stress value data of the reference mono-frame, which are structurally analyzed in advance, and the dimension and the weight data of the provisionally designed mono-frame;
	and judging a stability of the provisionally designed mono- frame by comparing the calculated stress ratio with a preset stress ratio reference value.  
Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas.
See MPEP § 2106.04(a)(2).

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 


for protecting battery cells

For compact prosecution, the Examiner notes that if claim 6 is amended to recite the use of a computer, then the recitation of a computer in the claims would be merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). 
Claim 6 does not recite the use of a computer, as such this is noted for compact prosecution only. 

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B


The following limitation is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for protecting battery cells

For compact prosecution, the Examiner notes that if claim 6 is amended to recite the use of a computer, then the recitation of a computer in the claims would be merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). 
Claim 6 does not recite the use of a computer, as such this is noted for compact prosecution only. 

In addition, the following limitations encompasses merely the well-understood, routine, and conventional activity of enclosing battery cells in a structure for protection: 
for protecting battery cells

For evidence of the enclosing battery cells in a structure for protection being a well-understood, routine, and conventional activity, see the section “Background art” in the instant specification which recites “advantages” of a “mono-frame” enclosure for protecting batteries 
To clarify, also see page 3, which recites in part in ¶ 1 “in the conventional mono-frame designing process...”

For additional evidence of the above activities being well-understood, routine, and conventional see the prior art relied upon and the pertinent prior art made of record below. 

The claimed invention recites a mathematical concept without significantly more.

Regarding the dependent claims
Claim 7 recites an additional step in the mathematical concept
Claim 8 recites an additional step in the mathematical concept
Claim 9 recites an additional step in the mathematical concept 
Claim 10 recites an equation for use in the mathematical concept.
Claim 11 recites an equation for use in the mathematical concept.
Claim 12 recites an equation for use in the mathematical concept.

The claimed invention recites a mathematical concept without significantly more. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al., “Dynamic Testing of Structures Using Scale Models”, 2004 in view of Capponi et al., “A Non-Linear Upscaling Approach for Wind Turbines Blades Based on Stresses”, 2011 and in further view of Gunna et al., US 2017/0047624 A1


Regarding Claim 1
Jha teaches: 
	A structural analysis tool for a mono-frame that is provided in a rectangular [beam] form as a structure ..., the structural analysis tool comprising: (Jha, abstract, teaches using “scaling laws” from “similitude theory” for testing of “scaled structures” wherein the “Scaling laws 
conveniently.” wherein the “scaling laws” are “validated...by finite element analysis” – then see page 56, § 2.6 – which teaches “Finite element analysis has been carried out using ANSYS on prototype and ½ scale model of a simple cantilever beam with rectangular cross section for the validation of scaling laws. The response obtained from the ½ scale model using ANSYS 7.1 is used to predict the response of the full scale prototype by using scaling laws. The results are compared with the response obtained for the full scale prototype again using ANSYS 7.1 to validate the scaling laws. Dynamic scaling laws have been verified for the following relaxations:”..., i.e. this is a system for structural analysis wherein, in an example, the system is applied to a rectangular “beam” – see figure 2.6, wherein the system scales the output for a finite element analysis from a ½ sized model to a full scale using scaling laws – the beam, as shown, is mono-form – see the cross section in table 2.2 for clarification)

    PNG
    media_image2.png
    374
    631
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    548
    790
    media_image3.png
    Greyscale

	an input unit configured to input dimension, weight and stress value data of a reference mono-frame, which are structurally analyzed in advance, and dimension and weight data of a provisionally designed mono-frame; (Jha, see pages 56-57 which teach that for the “prototype” model, i.e. the ½ scale model [example of a reference mono-frame] the system has inputs of the dimensions of the beam (see table 2.2) as well as the density [example of weight data], and further § 2.6 teaches that the system obtains a “response” “using ANSYS7.1” [example of structurally analyzed in advance] for the ½ scale model to “predict the response of the full scale” model [example of a provisionally designed mono-frame, and see table 2.2 for the dimensions and density [example of weight data] for the full scale model- to clarify on the stress value being obtained for scaling – see pages 64-65 for an example wherein “To predict the maximum response stress of prototype we have Predicted Stress in Prototype =                         
                            
                                
                                    λ
                                
                                
                                    σ
                                
                            
                            x
                             
                            S
                            t
                            r
                            e
                            s
                            s
                             
                            i
                            n
                             
                            m
                            o
                            d
                            e
                            l
                        
                    ” – in other words, the system obtains/inputs the stress, and the dimensions and weight for the reference ½ scale model, and then scales the stress by a stress factor of                         
                            
                                
                                    λ
                                
                                
                                    σ
                                
                            
                        
                     to obtain the stress of the full scale model)
	a calculation unit configured to calculate a stress ratio of the reference mono-frame and the provisionally designed mono-frame based on the beam theory by using the data of the reference mono-frame and the data of the provisionally designed mono-frame (Jha, page 65 as cited above provides an example of this -                         
                            
                                
                                    λ
                                
                                
                                    σ
                                
                            
                        
                     is the stress ratio between the reference mono-frame and the provisionally designed mono-frame, i.e.                         
                            
                                
                                    λ
                                
                                
                                    σ
                                
                            
                            =
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            f
                                            u
                                            l
                                            l
                                            -
                                            s
                                            c
                                            a
                                            l
                                            e
                                        
                                    
                                
                                
                                    
                                        
                                            σ
                                        
                                        
                                            
                                                
                                                    1
                                                
                                                
                                                    2
                                                
                                            
                                            s
                                            c
                                            a
                                            l
                                            e
                                        
                                    
                                
                            
                        
                     – see page 40 equation 2.2.1 – this shows that the scaling factor is the stress ratio, the system scales from a prototype model, e.g. a ½ scale model, to a full scale model results using various scale factors, i.e. see page 56, § 2.6 “The response obtained from the ½ scale model using ANSYS 7.1 is used to predict the response of the full scale prototype by using scaling laws.” –  in regards to the use of beam theory – at least the example application shows in figure 2.6 application to a “beam”, i.e. using beam theory, also see figure 2.1 on page 25 which clarifies that this is for applications such as “structural beams” – in other words the scaling laws are obviously from beam theory as they are being applied to a beam);

    PNG
    media_image4.png
    237
    759
    media_image4.png
    Greyscale


	Jha is considered analogous art as it is reasonably pertinent to the problem faced by the inventor evaluating structural stability such as for a mono-frame. See Jha, abstract, which teaches that the system is for structural analysis such as for “simple structures”, e.g. the monoframe. 
	In regards to the battery recited in the claims – this is an intended use limitation, i.e. the rectangular tube is intended to be used “for protecting batteries”. See MPEP § 2111.02 “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” – the intended use recited in the preamble is not considered a limitation and is of no significance to claim construction as the claimed invention is a structural analysis tool for “a rectangular tube”, i.e. the intended use of “battery cells” does not alter the scope of the structure being analyzed or the method of analysis. 
	
Jha does not explicitly teach:
	rectangular tube
for protecting battery cells
and an output unit configured to judge stability of the provisionally designed mono-frame by comparing the stress ratio calculated by the calculation unit with a preset stress ratio reference value. 

Capponi teaches:
and an output unit configured to judge stability of the provisionally designed mono-frame by comparing the stress ratio calculated by the calculation unit with a preset stress ratio reference value (Capponi, abstract, teaches using “scaling laws” for turbine blades where “the stresses should remain the same for a suitable design”, wherein the scaling laws are “used to upscale” from a smaller model to a larger model [i.e. similar to Jha’s use of scaling laws] wherein “the blade is modelled as a beam”  - see § 2.3 for the upscaling procedures including expressions for the stresses for the “equivalent beam” model of the blade – see equations 2-11, then see equation 16 which is “A ratio between the stress in the upscaled and the reference beam” wherein “The expression for the stress ratio given in equation 16(16) is a constraint with a value of one, to have the same stresses in both blades”, in other words the upscaled model [i.e. the provisionally designed] model is judged to be “suitable” when the stress ratio between the prototype model [reference] model and the upscaled model are the same, i.e. the ratio = 1, else the provisional model is not “suitable” (see the abstract, as cited above, as well) – to clarify see page 115 col. 3 ¶ 1 “However for a suitable design the upscaled blades must have the same level of stresses as the reference blade. If not then the upscaled blade may not be ... a feasible design.”

	Capponi is considered analogous art as it is reasonably pertinent to the problem faced by the inventor evaluating structural stability such as for a mono-frame using beam theory. 




Jha, as taken in combination with Capponi does not explicitly teach:
rectangular tube 
for protecting battery cells

Gunna teaches: 
rectangular tube (Gunna, abstract, teaches a “Battery pack” with “an enclosure including a monolithic body [monoframe]” and then see figure 8 and ¶ 64 – this is a rectangular tube  for protecting battery cells)

    PNG
    media_image5.png
    485
    597
    media_image5.png
    Greyscale

for protecting battery cells (Gunna, abstract, teaches a “Battery pack” with “an enclosure including a monolithic body [monoframe]” and then see figure 8 and ¶ 64 – this is a rectangular tube for protecting battery cells)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Jha, as modified above, on a system for analyzing structures such as beams, and/or structures represented as beams, with the teachings from Gunna on using a rectangular tubular monolithic structure for protecting battery cells.  The motivation to combine would have been that applying the system of Jha to 
In addition, the KSR rationale of “(B) Simple substitution of one known element for another to obtain predictable results;” – see MPEP §2143:
A finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components. Jha contains a rectangular beam structure – the claimed invention differs from Jha by the simple substitution of a rectangular tubular beam structure instead of a rectangular beam structure. Gunna teaches the rectangular tubular beam structure for a simple substitution 
A finding that the substituted components and their functions were known in the art. The rectangular tubular structure that is substituted was known in the art, i.e. see Gunna, as well as the intended use for protecting batteries. In addition, see Niu – the rectangular tubular beam structure is a well-known variation of the rectangular beam of Jha [i.e. there are tables in textbooks demonstrating this, including listing of equations that differ]
 A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. Substituting in the rectangular tubular beam structure would have provided predictable results- Jha’s system, as per the abstract, is for “simple structures”, e.g. rectangular, rectangular tubular beams, etc. 

Regarding Claim 2

	The structural analysis tool for a mono-frame according to claim 1, wherein the preset stress ratio reference value is 1, and wherein the output unit outputs stability conformity judgment when the stress ratio calculated by the calculation unit is equal to or smaller than the preset stress ratio reference value, and outputs stability nonconformity judgment when the stress ratio calculated by the calculation unit is greater than the preset stress ratio reference value. (Capponi, equation 16 on page 116 as cited above – the stress ratio = 1 for a “suitable” provisional model, and if the stress ratio does not equal 1 then obviously it is not suitable, in regards to the less than one this is an obvious variant, i.e. the provisionally designed model is “suitable” if the stresses in the provisionally designed model are less than or equal to the stresses in the reference model, else the provisionally designed model is not suitable as it has more stress then the reference model)


Regarding Claim 6
Jha teaches: 
	A mono-frame designing method for designing a mono- frame that is provided in a rectangular ... form as a structure..., the method comprising: (Jha, abstract, teaches using “scaling laws” from “similitude theory” for testing of “scaled structures” wherein the “Scaling laws provide relationship between a full-scale structure and its small scale model, and can be used to predict the response of the prototype by performing dynamic testing on inexpensive model
then see page 56, § 2.6 – which teaches “Finite element analysis has been carried out using ANSYS on prototype and ½ scale model of a simple cantilever beam with rectangular cross section for the validation of scaling laws. The response obtained from the ½ scale model using ANSYS 7.1 is used to predict the response of the full scale prototype by using scaling laws. The results are compared with the response obtained for the full scale prototype again using ANSYS 7.1 to validate the scaling laws. Dynamic scaling laws have been verified for the following relaxations:”..., i.e. this is a system for structural analysis wherein, in an example, the system is applied to a rectangular “beam” – see figure 2.6, wherein the system scales the output for a finite element analysis from a ½ sized model to a full scale using scaling laws – the beam, as shown, is mono-form – see the cross section in table 2.2 for clarification)
	determining a dimension and a weight of a provisionally designed mono-frame; (Jha, see pages 56-57 which teach that for the “prototype” model, i.e. the ½ scale model [example of a reference mono-frame] the system has inputs of the dimensions of the beam (see table 2.2) as well as the density [example of weight data], and further § 2.6 teaches that the system obtains a “response” “using ANSYS7.1” [example of structurally analyzed in advance] for the ½ scale model to “predict the response of the full scale” model [example of a provisionally designed mono-frame, and see table 2.2 for the dimensions and density [example of weight data] for the full scale model- to clarify on the stress value being obtained for scaling – see pages 64-65 for an example wherein “To predict the maximum response stress of prototype we have Predicted Stress in Prototype =                         
                            
                                
                                    λ
                                
                                
                                    σ
                                
                            
                            x
                             
                            S
                            t
                            r
                            e
                            s
                            s
                             
                            i
                            n
                             
                            m
                            o
                            d
                            e
                            l
                        
                    ” – in other words, the system obtains/inputs the stress, and the dimensions and weight for the reference ½ scale model, and then scales the stress by a stress factor of                         
                            
                                
                                    λ
                                
                                
                                    σ
                                
                            
                        
                     to obtain the stress of the full scale model – part of this process is determining the dimensions for the provision design [the full scale model], e.g. see table 2.2 for an example of the results from this determination)

    PNG
    media_image3.png
    548
    790
    media_image3.png
    Greyscale

	calculating a stress ratio of a reference mono-frame and the provisionally designed mono-frame based on the beam theory by using a dimension, a weight and a stress value data of the reference mono-frame, which are structurally analyzed in advance, and the dimension and the weight data of the provisionally designed mono-frame; (Jha, page 65 as cited above provides an example of this -                         
                            
                                
                                    λ
                                
                                
                                    σ
                                
                            
                        
                     is the stress ratio between the reference mono-frame and the provisionally designed mono-frame, i.e.                         
                            
                                
                                    λ
                                
                                
                                    σ
                                
                            
                            =
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            f
                                            u
                                            l
                                            l
                                            -
                                            s
                                            c
                                            a
                                            l
                                            e
                                        
                                    
                                
                                
                                    
                                        
                                            σ
                                        
                                        
                                            
                                                
                                                    1
                                                
                                                
                                                    2
                                                
                                            
                                            s
                                            c
                                            a
                                            l
                                            e
                                        
                                    
                                
                            
                        
                     – see page 40 equation 2.2.1 – this shows that the scaling factor is the stress ratio, the system scales from a prototype model, e.g. a ½ scale model, to a full scale model results using various scale factors, i.e. see page 56, § 2.6 “The response obtained from the ½ scale model using ANSYS 7.1 is used to predict the response of the full scale prototype by using scaling laws.” –  in regards to the use of beam theory – at least the example application shows in figure 2.6 application to a “beam”, i.e. using beam theory, also see figure 2.1 on page 25 which clarifies that this is for applications such as “structural beams” – in other words the scaling laws are obviously from beam theory as they are being applied to a beam)

Jha is considered analogous art as it is reasonably pertinent to the problem faced by the inventor evaluating structural stability such as for a mono-frame. See Jha, abstract, which teaches that the system is for structural analysis such as for “simple structures”, e.g. the monoframe. 
	In regards to the battery recited in the claims – this is an intended use limitation, i.e. the rectangular tube is intended to be used “for protecting batteries”. See MPEP § 2111.02 “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” – the intended use recited in the preamble is not considered a limitation and is of no significance to claim construction as the claimed invention is a structural analysis tool for “a rectangular tube”, i.e. the intended use of “battery cells” does not alter the scope of the structure being analyzed or the method of analysis. 

rectangular tube
for protecting battery cells
	and judging a stability of the provisionally designed mono- frame by comparing the calculated stress ratio with a preset stress ratio reference value. 

Capponi teaches:
and judging a stability of the provisionally designed mono- frame by comparing the calculated stress ratio with a preset stress ratio reference value. (Capponi, abstract, teaches using “scaling laws” for turbine blades where “the stresses should remain the same for a suitable design”, wherein the scaling laws are “used to upscale” from a smaller model to a larger model [i.e. similar to Jha’s use of scaling laws] wherein “the blade is modelled as a beam”  - see § 2.3 for the upscaling procedures including expressions for the stresses for the “equivalent beam” model of the blade – see equations 2-11, then see equation 16 which is “A ratio between the stress in the upscaled and the reference beam” wherein “The expression for the stress ratio given in equation 16(16) is a constraint with a value of one, to have the same stresses in both blades”, in other words the upscaled model [i.e. the provisionally designed] model is judged to be “suitable” when the stress ratio between the prototype model [reference] model and the upscaled model are the same, i.e. the ratio = 1, else the provisional model is not “suitable” (see the abstract, as cited above, as well) – to clarify see page 115 col. 3 ¶ 1 “However for a suitable design the upscaled blades must have the same level of stresses as the reference blade. If not then the upscaled blade may not be ... a feasible design.”


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Jha on a system which uses scaling laws for scaling the results from a small scale FEM model to a large scale model with the teachings from Capponi on a similar system wherein the upscaled model is deemed “suitable” when the stresses are the same as the small scale model. The motivation to combine would have been that the small-scale FEM model provides an “initial...design solution for optimization studies that is feasible and enables the design to explore other interesting aspects of larger scale” models, i.e. the initial reference design is first judged to be suitable, and the upscaled models are judged to be suitable when they have the same stresses as the initial reference design. In other words, this would have enabled the system to more quickly find optimal upscaled models as the system would not have to compute a full FEM model for each upscaled model. 

Jha, as taken in combination with Capponi does not explicitly teach:
rectangular tube 
for protecting battery cells

Gunna teaches: 
rectangular tube (Gunna, abstract, teaches a “Battery pack” with “an enclosure including a monolithic body [monoframe]” and then see figure 8 and ¶ 64 – this is a rectangular tube  for protecting battery cells)

    PNG
    media_image5.png
    485
    597
    media_image5.png
    Greyscale

for protecting battery cells (Gunna, abstract, teaches a “Battery pack” with “an enclosure including a monolithic body [monoframe]” and then see figure 8 and ¶ 64 – this is a rectangular tube for protecting battery cells)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Jha, as modified above, on a 
In addition, the KSR rationale of “(B) Simple substitution of one known element for another to obtain predictable results;” – see MPEP §2143:
A finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components. Jha contains a rectangular beam structure – the claimed invention differs from Jha by the simple substitution of a rectangular tubular beam structure instead of a rectangular beam structure. Gunna teaches the rectangular tubular beam structure for a simple substitution 
A finding that the substituted components and their functions were known in the art. The rectangular tubular structure that is substituted was known in the art, i.e. see Gunna, as well as the intended use for protecting batteries. In addition, see Niu – the rectangular tubular beam structure is a well-known variation of the rectangular beam of Jha [i.e. there are tables in textbooks demonstrating this, including listing of equations that differ]
 A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. Substituting in the rectangular tubular beam structure would have provided predictable results- Jha’s system, as per the abstract, is for “simple structures”, e.g. rectangular, rectangular tubular beams, etc. 

Regarding Claim 7
Capponi teaches:
	The mono-frame designing method according to claim 6, wherein the preset stress ratio reference value is 1, and wherein in the judging, a stability conformity judgment is DB1/ 106299070.1Attorney Docket 121594-5062made if the calculated stress ratio is equal to or smaller than the preset stress ratio reference value, and a stability nonconformity judgment is made if the calculated stress ratio is greater than the preset stress ratio reference value. (Capponi, equation 16 on page 116 as cited above – the stress ratio = 1 for a “suitable” provisional model, and if the stress ratio does not equal 1 then obviously it is not suitable, in regards to the less than one this is an obvious variant, i.e. the provisionally designed model is “suitable” if the stresses in the provisionally designed model are less than or equal to the stresses in the reference model, else the provisionally designed model is not suitable as it has more stress then the reference model)

Regarding Claim 8
Capponi teaches: 
	The mono-frame designing method according to claim 7, further comprising:
	selectively adjusting at least one of the dimensions of the provisionally designed mono-frame if the stability nonconformity judgment is made in the judging, wherein the calculating is performed again after the selectively adjusting. (Capponi, page 115, col. 3, ¶ 5 teaches “The method quantifies the changes in the maximum stresses over the beam using the reference blade as a basis and it finds iteratively a new blade structural thickness for the upscaled blade in other words the system adjusts the “thickness” of the “beam” to find new designs while maintaining the “stresses” [i.e. judging that the stresses for the new design]

Regarding Claim 9
Capponi teaches: 
	The mono-frame designing method according to claim 8, wherein the selectively adjusting includes a dimension adjusting in which at least one thickness among the thicknesses of the upper plate and the thicknesses of the side plate of the provisionally designed mono-frame is adjusted to be thicker than before.  (Capponi, page 115, col. 3, ¶ 5 teaches “The method quantifies the changes in the maximum stresses over the beam using the reference blade as a basis and it finds iteratively a new blade structural thickness for the upscaled blade which fulfills the constraint of maintaining the same level of stresses”,  it would have been obvious that for a rectangular tubular structure such as taught by Gunna to adjust the “thickness” of the walls of the structure, as it is hollow, and it would have been obvious to adjust the thickness to be thicker than the original design as the system is upscaling the provisional model)


Claims 3-5, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al., “Dynamic Testing of Structures Using Scale Models”, 2004 in view of Capponi et al., “A Non-Linear Upscaling Approach for Wind Turbines Blades Based on Stresses”, 2011 and in further view of Gunna et al., US 2017/0047624 A1 in further view of Niu et al., Airframe Stress  Analysis and Sizing, Second Edition, 2001

Regarding Claim 3
Jha, as modified does not explicitly teach: 
	The structural analysis tool for a mono-frame according to claim 1, wherein the calculation unit calculates the stress ratio by using the following equation:
	                
                    R
                    =
                    
                        
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            L
                                        
                                        
                                            2
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            1
                                        
                                        
                                            3
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    1
                                                
                                            
                                            -
                                            2
                                            
                                                
                                                    a
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            H
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    -
                                                    2
                                                    
                                                        
                                                            b
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            3
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            L
                                        
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            2
                                        
                                        
                                            3
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    2
                                                
                                            
                                            -
                                            2
                                            
                                                
                                                    a
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            H
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    -
                                                    2
                                                    
                                                        
                                                            b
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            3
                                        
                                    
                                
                            
                        
                    
                
            
 where R: a stress ratio, q1: a distributed load of the reference mono-frame, H1: a height of the reference mono-frame, L1: a length of the reference mono-frame, W1: a width of the reference mono-frame, a1: a thickness of a side plate of the reference mono-frame, b1: a thickness of an upper plate of the reference mono-frame, q2: a distributed load of the provisionally designed mono-frame, H2: a height of the provisionally designed mono-frame, L2: a length of the provisionally designed mono-frame, W2: a width of the provisionally designed mono-frame, a2: a thickness of a side plate of the provisionally designed mono- frame, b2: a thickness of an upper plate of the provisionally designed mono-frame. 

Niu, as taken in combination with Jha as modified above teaches:
The structural analysis tool for a mono-frame according to claim 1, wherein the calculation unit calculates the stress ratio by using the following equation:
                
                    R
                    =
                    
                        
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            L
                                        
                                        
                                            2
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            1
                                        
                                        
                                            3
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    1
                                                
                                            
                                            -
                                            2
                                            
                                                
                                                    a
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            H
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    -
                                                    2
                                                    
                                                        
                                                            b
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            3
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            L
                                        
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            2
                                        
                                        
                                            3
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    2
                                                
                                            
                                            -
                                            2
                                            
                                                
                                                    a
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            H
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    -
                                                    2
                                                    
                                                        
                                                            b
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            3
                                        
                                    
                                
                            
                        
                    
                
            
 where R: a stress ratio, q1: a distributed load of the reference mono-frame, H1: a height of the reference mono-frame, L1: a length of the reference mono-frame, W1: a width of the reference mono-frame, a1: a thickness of a side plate of the reference mono-frame, b1: a thickness of an upper plate of the reference mono-frame, q2: a distributed load of the provisionally designed mono-frame, H2: a height of the provisionally designed mono-frame, L2: a length of the provisionally designed mono-frame, W2: a width of the provisionally designed mono-frame, a2: a thickness of a side plate of the provisionally designed mono- frame, b2: a thickness of an upper plate of the provisionally designed mono-frame. (Jha, as modified above, teaches a stress ratio of                         
                            
                                
                                    λ
                                
                                
                                    σ
                                
                            
                            =
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            f
                                            u
                                            l
                                            l
                                            -
                                            s
                                            c
                                            a
                                            l
                                            e
                                        
                                    
                                
                                
                                    
                                        
                                            σ
                                        
                                        
                                            
                                                
                                                    1
                                                
                                                
                                                    2
                                                
                                            
                                            s
                                            c
                                            a
                                            l
                                            e
                                        
                                    
                                
                            
                        
                     – the claimed equation is merely a re-writing of this stress ratio as applied to a rectangular tubular cantilever beam [i.e. Jha teaches an application to a “cantilever beam” – to show this see Niu, chapter 6 on beam stress – page 151, step b teaches that the “apparent stress” is calculated based on the moment M, the distance c, and the moment of inertia I, i.e.                         
                            σ
                            =
                             
                            
                                
                                    M
                                    y
                                
                                
                                    
                                        
                                            I
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                     – see appendix D starting on page 772, and see appendix C on pages 763-764 – the appendices provide a table of “common” equations for this problem – in other words, the claimed equation is merely the obvious result of solving Jha’s stress ratio for the beam dimensions. See the instant specification, pages 11-15, and see Niu’s teachings below regarding “common” equations used for beams – the claimed equation is merely the obvious result of applying “common” equations to the stress ratio

    PNG
    media_image6.png
    261
    1182
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    239
    818
    media_image7.png
    Greyscale


    PNG
    media_image1.png
    512
    761
    media_image1.png
    Greyscale




It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Jha, as modified above on a system which scales FEM results for cantilever beams with the teachings from Niu on various common beam theory relationships such as for rectangular tubular cantilever beams. The motivation to combine would have been that Niu’s teachings would have enabled the system to relate the stress ratio directly to the dimensions of the beam, which would have been faster to calculate then Jha’s equation 2.21 as Niu’s teaching’s would have enabled a direct calculation of the scaling ratio for stress. 

Regarding Claim 4
Jha teaches: 
	The structural analysis tool for a mono-frame according to claim 3, wherein the calculation unit further calculates a stress value of the provisionally designed mono-frame by using the following equation:
	                
                    
                        
                            σ
                        
                        
                            2
                        
                    
                    =
                     
                    
                        
                            σ
                        
                        
                            1
                        
                    
                    R
                
             
where                         
                            σ
                            1
                        
                    : a stress value of the reference mono-frame analyzed in advance by the finite element analysis,                         
                            σ
                            2
                        
                    : a stress value of the provisionally designed mono-frame, R: a stress ratio. (Jha, as cited above – Jha uses lambda for this, i.e. the equation                         
                            
                                
                                    λ
                                
                                
                                    σ
                                
                            
                            =
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            σ
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     such as in equation 2.21 of Jha on page 40) 

Regarding Claim 5
Jha, as cited above, renders this obvious: 
	The structural analysis tool for a mono-frame according to claim 3, wherein the calculation unit further calculates a strain of the provisionally designed mono-frame by using the following equation:
                
                    
                        
                            D
                        
                        
                            2
                        
                    
                    =
                    
                        
                            
                                
                                    D
                                
                                
                                    1
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    q
                                                
                                                
                                                    2
                                                
                                            
                                            
                                                
                                                    L
                                                
                                                
                                                    2
                                                
                                                
                                                    4
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    E
                                                
                                                
                                                    1
                                                
                                            
                                            
                                                
                                                    I
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            L
                                        
                                        
                                            1
                                        
                                        
                                            4
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            E
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            I
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                
            
	DB1/ 106299070.1Attorney Docket 121594-5062 Page 5 where D1: a strain of the reference mono-frame analyzed in advance by the finite element analysis, D2: a strain of the provisionally designed mono-frame, E1: a Young's modulus of the reference mono-frame, E2: a Young's modulus of the provisionally designed mono-frame, I1: a moment of inertia of the reference mono-frame, I2: a moment of inertia of the provisionally designed mono-frame. (Jha, page 32 teaches that one of the representative laws is “Hooke’s Law” wherein the stress = Young’s modulus * strain, and Jha, as cited above, teaches using a ratio for the stresses of lambda – this claimed equation is nothing more than extending that ratio to the strains – see §2.5.13 page 55 which discusses this, e.g. if the “same material is used” then the Young’s moduli are the same, and “it is obvious that geometrical similar between model and prototype (i.e., [strain of the prototype = strain of the full-scale model])...” using this assumption of the “same material”, in other words this claimed equation is similar to the one above for the stress ratio, i.e. this claimed equation is obviously merely a re-writing of the stress ratio using Hooke’s law as applied to a rectangular tubular cantilever beam) 

Regarding Claim 10.
explicitly teach: 
	The mono-frame designing method according to claim 6, wherein the stress ratio is calculated according to the following equation:
	                
                    R
                    =
                    
                        
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            L
                                        
                                        
                                            2
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            1
                                        
                                        
                                            3
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    1
                                                
                                            
                                            -
                                            2
                                            
                                                
                                                    a
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            H
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    -
                                                    2
                                                    
                                                        
                                                            b
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            3
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            L
                                        
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            2
                                        
                                        
                                            3
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    2
                                                
                                            
                                            -
                                            2
                                            
                                                
                                                    a
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            H
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    -
                                                    2
                                                    
                                                        
                                                            b
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            3
                                        
                                    
                                
                            
                        
                    
                
            
 where R: a stress ratio, q1: a distributed load of the reference mono-frame, H1: a height of the reference mono-frame, L1: a length of the reference mono-frame, W1: a width of the reference mono-frame, a1: a thickness of a side plate of the reference mono-frame, b1: a thickness of an upper plate of the reference mono-frame, q2: a distributed load of the provisionally designed mono-frame, H2: a height of the provisionally designed mono-frame, L2: a length of the provisionally designed mono-frame, W2: a width of the provisionally designed mono-frame, a2: a thickness of a side plate of the provisionally designed mono- frame, b2: a thickness of an upper plate of the provisionally designed mono-frame. 

Niu, as taken in combination with Jha as modified above teaches:
	The mono-frame designing method according to claim 6, wherein the stress ratio is calculated according to the following equation:
	                
                    R
                    =
                    
                        
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            L
                                        
                                        
                                            2
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            1
                                        
                                        
                                            3
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    1
                                                
                                            
                                            -
                                            2
                                            
                                                
                                                    a
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            H
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    -
                                                    2
                                                    
                                                        
                                                            b
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            3
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            L
                                        
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            2
                                        
                                        
                                            3
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    2
                                                
                                            
                                            -
                                            2
                                            
                                                
                                                    a
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            H
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    -
                                                    2
                                                    
                                                        
                                                            b
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            3
                                        
                                    
                                
                            
                        
                    
                
            
 where R: a stress ratio, q1: a distributed load of the reference mono-frame, H1: a height of the reference mono-frame, L1: a length of the reference mono-frame, W1: a width of the reference mono-frame, a1: a thickness of a side plate of the reference mono-frame, b1: a thickness of an upper plate of the reference mono-frame, q2: a distributed load of the provisionally designed mono-frame, H2: a height of the provisionally designed mono-frame, L2: a length of the provisionally designed mono-frame, W2: a width of the provisionally designed mono-frame, a2: a thickness of a side plate of the provisionally designed mono- frame, b2: a thickness of an upper plate of the provisionally designed mono-frame. (Jha, as modified above, teaches a stress ratio of                         
                            
                                
                                    λ
                                
                                
                                    σ
                                
                            
                            =
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            f
                                            u
                                            l
                                            l
                                            -
                                            s
                                            c
                                            a
                                            l
                                            e
                                        
                                    
                                
                                
                                    
                                        
                                            σ
                                        
                                        
                                            
                                                
                                                    1
                                                
                                                
                                                    2
                                                
                                            
                                            s
                                            c
                                            a
                                            l
                                            e
                                        
                                    
                                
                            
                        
                     – the claimed equation is merely a re-writing of this stress ratio as applied to a rectangular tubular cantilever beam [i.e. Jha teaches an application to a “cantilever beam” – to show this see Niu, chapter 6 on beam stress – page 151, step b teaches that the “apparent stress” is calculated based on the moment M, the distance c, and the moment of inertia I, i.e.                         
                            σ
                            =
                             
                            
                                
                                    M
                                    y
                                
                                
                                    
                                        
                                            I
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                     – see appendix D starting on page 772, and see appendix C on pages 763-764 – the appendices provide a table of “common” equations for this problem – in other words, the claimed equation is merely the obvious result of solving Jha’s stress ratio for the beam dimensions. See the instant specification, pages 11-15, and see Niu’s teachings below regarding “common” equations used for beams – the claimed equation is merely the obvious result of applying “common” equations to the stress ratio

    PNG
    media_image6.png
    261
    1182
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    239
    818
    media_image7.png
    Greyscale

    PNG
    media_image1.png
    512
    761
    media_image1.png
    Greyscale




Regarding Claim 11.
Jha teaches: 
	The mono-frame designing method according to claim 10, wherein in the calculating, a stress value of the provisionally designed mono-frame is further calculated by using the stress ratio as in the following equation:
	                
                    
                        
                            σ
                        
                        
                            2
                        
                    
                    =
                     
                    
                        
                            σ
                        
                        
                            1
                        
                    
                    R
                
             
where                         
                            σ
                            1
                        
                    : a stress value of the reference mono-frame analyzed in advance by the finite element analysis,                         
                            σ
                            2
                        
                    : a stress value of the provisionally designed mono-frame, R: a stress ratio. (Jha, as cited above – Jha uses lambda for this, i.e. the equation                         
                            
                                
                                    λ
                                
                                
                                    σ
                                
                            
                            =
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            σ
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     such as in equation 2.21 of Jha on page 40) 

Regarding Claim 12.
Jha, as cited above, renders this obvious: 
The mono-frame designing method according to claim 10, wherein in the calculating, a strain of the provisionally designed mono-frame is further calculated by using the following equation:
	                
                    
                        
                            D
                        
                        
                            2
                        
                    
                    =
                    
                        
                            
                                
                                    D
                                
                                
                                    1
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    q
                                                
                                                
                                                    2
                                                
                                            
                                            
                                                
                                                    L
                                                
                                                
                                                    2
                                                
                                                
                                                    4
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    E
                                                
                                                
                                                    1
                                                
                                            
                                            
                                                
                                                    I
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            L
                                        
                                        
                                            1
                                        
                                        
                                            4
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            E
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            I
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                
            
	DB1/ 106299070.1Attorney Docket 121594-5062 Page 5 where D1: a strain of the reference mono-frame analyzed in advance by the finite element analysis, D2: a strain of the provisionally designed mono-frame, E1: a Young's modulus of the reference mono-frame, E2: a Young's modulus of the provisionally designed mono-frame, I1: a moment of inertia of the reference mono-frame, I2: a moment of inertia of the provisionally designed mono-frame. (Jha, page 32 teaches that one of the representative laws is “Hooke’s Law” wherein the stress = Young’s modulus * strain, and Jha, as cited above, teaches using a ratio for the stresses of lambda – this claimed equation is nothing more than extending that ratio to the strains – see §2.5.13 page 55 which discusses this, e.g. if the “same material is used” then the Young’s moduli are the same, and “it is obvious that geometrical similar between model and prototype (i.e., [strain of the prototype = strain of the full-scale model])...” using this assumption of the “same material”, in other words this claimed equation is similar to the one above for the stress ratio, i.e. this claimed equation is obviously merely a re-writing of the stress ratio using Hooke’s law as applied to a rectangular tubular cantilever beam) 

Conclusion

Mechanics of Materials, 9th Edition, ISBN 9781337093347, Chapter 3 Problem 3.11.13P, accessed via Bartleby – this shows the obviousness of the claimed invention, i.e. this is a “textbook problem” for determining how the “stress” in a “rectangular tube” varies with 
    PNG
    media_image8.png
    853
    790
    media_image8.png
    Greyscale

Ramu, “Establishment of Structural Similitude for Elastic Models and Validation of Scaling Law”, 2013 – see abstract, see § 3 and see § 4, specifically see table 4 for the scaling of “stress” for a cantilever beam
Ramu et al., “Development of Structural Similitude and Scaling Laws for Elastic Models” – see “Test problem 2” on page 68 which is the stress ratio for a cantilever beam
Balawi et al., “Similitude and Scaling Laws - Static and dynamic behaviour beams and plates”, 2015 – see § 2.1 for scaling of a “beam” and see figure 2 for example results
Pasini et al., “Structural efficiency maps for beams subjected to bending”, 2003 – see abstract, this estimates the “efficiency of different cross-sections” – see equation 4 for the “shape transformers” which are based on the “area and second moment of area”, see table 1 which gives the various equations for “the most common sections” including the rectangular tube – also see table 2, then see § 7 and figure 10-11 which is an example application to a rectangular tube with varying dimensions
Stewart, “Design, Prototype, fabrication, and manufacturing techniques for a composite box beam, Nov. 1979, Report Number AMMRC 79-55, accessed via DTIC – see page 21 for various relationships between a full-scale and ½ scale rectangular tubular beam, also see figure 7 on page 36
Li et al., “The relationship between weight reduction and force distribution for thin wall structures”, 2004 – see § 2.1 and see page 606 – this is for a cantilever “hollow beam model” wherein “From strength of materials [15], it is easy to calculate the bending stress on the bottom flange”
Rao, “Model and dimensional analysis of prestressed concrete hollow beam”, 1972 – see page 106, col. 1 which uses a strain and stress scale factors, i.e. ratios of the strain and stress, and see the table at the top of the column for various scale factors from dimensional analysis 
Drazetic et al., “APPLYING NON-DIRECT SIMILITUDE TECHNIQUE TO THE DYNAMIC BENDING COLLAPSE OF RECTANGULAR SECTION TUBES”, 1994 – see abstract, see figure 1, see § 4 specifically see page 804 ¶ 1 – this is a similitude technique for scaling a rectangular tubular beam based on a stress ratio, also see page 805 ¶ 1 “for strain”, and see pages 806-807 for a relationship for “strain rates” 
Austin, “DESIGN HISTORY OF THE RIGID VINYL MODEL OF THE HYDROFOIL PLAINVIEW”, 1972, Naval Ship Research and Development Center, accessed via DTIC, see page 61-62 – specifically see equation 6 and equation 8, then see page 63 for “modification of thickness” with “scaling relationships” 
    PNG
    media_image9.png
    193
    647
    media_image9.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537.  The examiner can normally be reached on Monday to Friday, 8:30AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.A.H./Examiner, Art Unit 2128       
                                                                                                                                                                                                 /BIJAN MAPAR/Primary Examiner, Art Unit 2128